NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 9, 2018* 
                                 Decided March 12, 2018 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1695 
 
BILLIE J. HOWARD,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Southern District of Indiana, 
                                                    Indianapolis Division. 
      v.                                             
                                                    No. 1:13‐cv‐02039‐SEB‐TAB 
INDIANAPOLIS PUBLIC SCHOOLS and                      
COMMUNITY HEALTH NETWORK, INC.,                     Sarah Evans Barker, 
      Defendants‐Appellees.                         Judge. 
                                               

                                        O R D E R 
        
       Billie Howard, a 54‐year old African‐American woman and former school 
therapist in Indianapolis, sued the Indianapolis Public Schools and Community Health 
Network, Inc. (a health‐care provider) for employment discrimination. She asserted that 
the defendants discriminated against her based on her race in violation of Title VII of 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).  
No. 17‐1695                                                                         Page 2 
 
the Civil Rights Act of 1964, 42 U.S.C. § 2000e‐2, and 42 U.S.C. § 1981; discriminated 
against her based on her age in violation of the Age Discrimination in Employment Act 
of 1967, 29 U.S.C. § 623; and fired her in retaliation for reporting misconduct at her 
school, in violation of both Title VII and the ADEA. The district court entered summary 
judgment for the defendants, concluding that (1) Howard did not show that she had an 
employment or other contractual relationship with the school district, and (2) she did 
not present evidence from which a reasonable factfinder could infer that Community 
discriminated against her based on either race or age, or that she engaged in statutorily 
protected activity for which she was retaliated against. We affirm. 
        
       The Indianapolis Public Schools contracted with Community to provide mental 
health counseling to its students. Under the contract, Community paid its therapists 
who worked in Indianapolis’s public schools, made their school assignments and 
schedules, and agreed to remove therapists upon the school district’s request “for any 
reason.”  
        
       Howard applied for a supervisor position with Community but was not offered 
the job. According to Howard, the interviewer told her during the interview that she 
“would be better suited for [a therapist] positon” and that Community tried to hire 
“employees from within and younger blood.” Community ultimately hired Howard as 
a therapist and assigned her to an Indianapolis public grade school called James A. 
Garfield School 31.  
        
       Five months after Howard was hired, an incident occurred at the school that led 
to her removal from the school. Howard and another Community employee, Jacqueline 
Goldstein, took a student out of class for an off‐site medical appointment but did not 
sign out the student, as required by the school’s policy for tracking early departures by 
students. Although the school’s sign‐out log does not reflect that this particular student 
was signed out, Howard asserted in her deposition that she in fact saw Goldstein sign 
the student out. Later that day the student’s teacher called Howard’s supervisor, 
Destinee Floyd, in a panic about a missing student. Floyd called Howard, who told 
Floyd that she had accompanied the student to the medical appointment and that the 
school “was aware of this.” The school’s principal later complained to Floyd about the 
school’s lack of information about the student’s whereabouts once the student had left 
with Howard and told Floyd “not to send Howard back to the School.” Community 
hired another African‐American woman to replace Howard at the school.  
No. 17‐1695                                                                        Page 3 
 
       Floyd later investigated these events but decided not to discipline Howard, who, 
she concluded, “may have not understood” the sign‐out procedures and “did not 
intentionally fail to follow the correct process.” Community, however, was less 
forgiving: it gave Howard three months of administrative leave but told her that she 
would have to find an in‐network job with an institution that Community provided 
counseling services for. After Howard was unable to do so, Community fired her. 
        
       One day after Community told her not to return to the school, Howard informed 
school officials that, several months earlier, she told Floyd that she had seen a Garfield 
teacher slap a student, but Floyd discouraged her at the time from reporting the 
incident. Howard believes that the defendants fired her in retaliation for reporting the 
teacher’s misconduct to Floyd. 
 
       Howard sued the Indianapolis Public Schools and Community under Title VII, 
§ 1981, and the ADEA, asserting that age and race discrimination motivated their 
decisions to remove her from the school and fire her. She also asserted that the 
defendants retaliated against her for reporting the slapping incident to Floyd. 
         
       The district judge granted the defendants’ motion for summary judgment. 
Regarding her claims against the Indianapolis Public schools, the judge explained that 
Howard did not meet her burden to show that she had an employment or other 
contractual relationship with the school district. As for Howard’s claims of race and age 
discrimination against Community, the judge concluded that Howard could not 
establish a prima facie case under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 
(1973), because she had not furnished evidence that her job performance was meeting 
Community’s legitimate expectations (she violated the school’s sign‐out policy, and this 
violation in turn led the school to demand that she not return) or that she was similarly 
situated to any non‐African American employee who received more favorable 
treatment than she received (Goldstein, who is white and was younger than 40 at the 
time, was not similarly situated to Howard because they had different jobs and 
supervisors and received different responses from the school after the incident—only 
Howard was ordered not to return). As for Howard’s retaliation claim against 
Community, the judge determined that Howard did not present any evidence from 
which a reasonable factfinder could conclude that she engaged in protected activity 
under Title VII or the ADEA that led to her discharge. In the judge’s view, Howard’s 
report that she saw a teacher slap a student does not constitute statutorily protected 
No. 17‐1695                                                                          Page 4 
 
activity because it does not concern any employment practice recognized as unlawful 
under the two statutes.  
         
         Howard has not meaningfully developed the arguments in her brief on appeal, 
see FED. R. APP. P. 28(a)(8), but we touch upon those arguments that we can discern. 
First, to the extent she challenges the district judge’s ruling that the school district did 
not jointly employ her, we agree with the judge that the school district did not exert 
sufficient “control” over her to create an employment or other contractual relationship. 
Love v. JP Cullen & Sons, Inc., 779 F.3d 697, 702 (7th Cir. 2015). Community paid, hired, 
and fired Howard; created her schedule and school assignment; placed her on 
administrative leave; and supervised her directly. As the judge noted, the school district 
exercised some control over her employment by preventing her from returning to 
Garfield, but its decision to end her work there does not demonstrate a degree of 
control sufficient to create an employment or other contractual relationship.1 
         
        With regard to her age discrimination claim, Howard asserts that the district 
judge mistakenly rejected Goldstein as an appropriate comparator. As the judge 
properly explained, Goldstein was not similarly situated to Howard because they were 
not “directly comparable . . . in all material respects.” Cung Hnin v. TOA (USA), LLC, 
751 F.3d 499, 504 (7th Cir. 2014). They had distinct positions and worksites (Goldstein 
traveled to other schools too and students’ homes), different supervisors, and different 
receptions from the school after the incident (the school demanded that only Howard 
not return).  
         
        Howard also generally challenges the district judge’s grant of summary 
judgment to Community on her racial discrimination claim. The judge, however, 
correctly decided that a reasonable factfinder could not conclude that race caused 
Howard’s removal from the school or discharge because the record contains no 


                                                 
            1 Howard presented no evidence that the school district had any role in 

preventing her from obtaining another position with an in‐network institution that 
contracted with Community. “[W]hen control is examined, the key powers are, 
naturally, those of hiring and firing,” Love, 779 F.3d at 703 (internal quotation marks 
and citation omitted), and Howard has not pointed to evidence to suggest that the 
school district exercised such authority when she sought a new position while on 
administrative leave. 
No. 17‐1695                                                                          Page 5 
 
evidence suggesting that Community discriminated against her based on her race. 
See Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016).   
         
        Regarding her retaliation claims, Howard generally challenges the district 
judge’s conclusion that her reporting of the teacher who slapped a student is not 
protected activity under Title VII or the ADEA. But the judge correctly explained that a 
report of misconduct such as hers must concern race discrimination to constitute 
protected activity under Title VII, see Tomanovich v. City of Indianapolis, 457 F.3d 656, 663 
(7th Cir. 2006), or age discrimination to be protected activity under the ADEA, see Smith 
v. Lafayette Bank & Tr. Co., 674 F.3d 655, 658 (7th Cir. 2012).  
         
        Finally Howard argues that the district judge wrongly denied her motion for 
assistance in recruiting counsel. But the judge did not abuse her discretion in denying 
the motion because she permissibly concluded that Howard neither made a reasonable 
attempt to obtain counsel, nor was effectively precluded from doing so. See Pruitt v. 
Mote, 503 F.3d 647, 654 (7th Cir. 2007).  
         
        We have considered Howard’s other arguments, and none has merit. 
         
                                                                                  AFFIRMED